United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-1755
                                 ___________

National Bank of Commerce, of El         *
Dorado, Arkansas, Guardian of the        *
Estate (only) of Ashley Marie Smits, A   *
Minor; William J. Smits, Jr.,            *
Individually, and as Parent and Next     *
Friend of Ashley Marie Smits, A Minor,   *
                                         *
             Appellants,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Dow Chemical Company; Steam              *
Services, Inc.; Rofan Services, Inc.;    *        [PUBLISHED]
EPCO, Inc. of Indiana, doing business *
as DowElanco,                            *
                                         *
             Appellees.                  *
                                         *
                                    ___________

                              Submitted: December 11, 1997
                                  Filed: January 22, 1998
                                ___________

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Ashley Smits was born with severe birth defects. During her pregnancy,
Ashley's mother had been exposed to Dursban LO (a pesticide) and Firefog 404 (a
reoderant). Plaintiffs filed suit against various defendants contending that these
chemical agents, either singly or in combination, were the cause of Ashley's
abnormalities. Plaintiffs retained experts who were willing to testify that the mother's
exposure to Dursban LO and Firefog 404 proximately caused Ashley's birth defects.
After extensive discovery, depositions, numerous court hearings, including two full
days of testimony, the district court1 ruled that the testimony of plaintiffs' experts was
not admissible as scientific evidence under Federal Rules of Evidence 702 and 703.
Specifically, the court concluded that the plaintiffs had not shown that the proffered
testimony had a valid scientific foundation, as required by the Supreme Court in
Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), because it was
not based on accepted scientific methodology for determining whether a chemical agent
can cause birth defects in humans. The district court granted summary judgment for
all defendants.

       Although we may not agree with the district court's analysis of Daubert in every
detail, we find no abuse of discretion. See General Elec. Co. v. Joiner, 66 U.S.L.W.
4036 (U.S. Dec. 15, 1997) (No. 96-188). Given the complete analysis of the facts and
the law by the district court, precedent of this circuit would not be substantially
advanced by a detailed opinion by the court. See 8th Cir. Rule 47B. The decision of
the district court is affirmed.

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable G. Thomas Eisele, United States Judge for the Eastern District
of Arkansas.

                                           -2-